EXHIBIT AVX Corporation Announces Preliminary Second Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) – October 23, 2009 AVX Corporation (NYSE:AVX) AVX today reported preliminary results for the second quarter ended September 30, 2009. Highlights: · Revenue for the September 2009 quarter increased 6.3% from the previous quarter to $310.5 million. · Gross Profit margin excluding special charges reached its highest level since the fourth quarter of fiscal 2001, improving to 21.0% in the current quarter. · Non-GAAP net income of $32.5 million, or $0.19 per share, for the September 2009 quarter. · Dividends of $6.8 million, or $0.04 per share, were paid during the current quarter. · Cash and investments in securities increased to $864.0 million with no debt at September 30, 2009. For the quarter ended September 30, 2009, net sales increased sequentially over the previous quarter by $18.5 million, or 6.3%, to $310.5 million. Gross profit as a percent of sales (including special charges) improved over both the previous quarter and the same quarter last year to 20.8%. On a U.S. GAAP basis, unaudited net income (including special charges) for the quarter was $31.6 million, or $0.19 per diluted share. Non-GAAP net income (excluding special charges) was $32.5 million, or $0.19 per diluted share, for the quarter ended September 30, 2009. Non-GAAP gross profit as a percent of sales (excluding special charges) improved to 21.0% this quarter. Chief Executive Officer and President, John Gilbertson, stated, “We executed well in the second quarter, posting results that reflect sequential improvement over the previous quarter in both margins and revenue. The sale of higher value products in addition to the proactive management of our cost structure led to significant improvement in our gross profit margins during the quarter.While we can’t predict where the macro economy will go, we are seeing more positive signs of end market growth and overall low supply chain inventories. We continue to remain optimistic about the future. Our competitive advantage and sustained financial strength provides us a solid base for future performance improvement.The Company has worked hard to maintain a solid balance sheet and is proud of its ability to continue to pay a quarterly cash dividend.” During the current quarter, the Company incurred $1.1 million of pre-tax restructuring charges related to global actions to realign production capabilities and reduce personnel costs. GAAP to Non-GAAP Reconciliation (unaudited) (in thousands, except per share data) Three Months Ended September 30, Six Months Ended September 30, 2008 2009 2008 2009 Including special charges and gains (GAAP) Net Sales $ 400,280 $ 310,522 $ 797,169 $ 602,562 Net income (loss) $ 27,791 $ 31,642 $ 58,796 $ 55,922 Diluted income (loss) per share $ 0.16 $ 0.19 $ 0.34 $ 0.33 Excluding special charges and gains (Non-GAAP) Special charges (after-tax) Restructuring $ 2,801 $ 853 $ 3,705 $ 1,696 Other operating income - - (2,957) - Available-for-Sale securities impairment 1,178 - 1,178 264 Net income $ 31,770 $ 32,495 $ 60,722 $ 57,882 Diluted income per share $ 0.19 $ 0.19 $ 0.35 $ 0.34 See discussion of GAAP/Non-GAAP presentation below. Chief Financial Officer, Kurt Cummings, stated, “We posted solid financial progress in all major aspects of our business while maintaining our disciplined cost management to deliver improving gross margins. The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $864.0 million and no debt at September 30, 2009. During the quarter, the Company paid $6.8 million of dividends to stockholders and spent $0.9 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” In order to better understand the Company’s short-term and long-term financial trends, investors may find it helpful to consider results excluding special charges and gains related to other operating income from gains on the sale of corporate assets, operations’ restructuring charges and the write down of certain available-for-sale securities due to an other-than-temporary impairment. The resulting non-GAAP financial measure provides additional information to investors regarding the underlying business trends and performance of the Company’s ongoing operations and may be of assistance for period-over-period comparisons of such operations. Management considers the exclusion of such charges as part of its evaluation of the operating performance of the Company.
